Citation Nr: 0601885	
Decision Date: 01/23/06    Archive Date: 01/31/06	

DOCKET NO.  00-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1950 to January 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In April 2002 the Board undertook additional development and 
remanded the case for further development and adjudicative 
action in September 2003 and July 2004.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

3.  The veteran does not have PTSD due to his active service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2005); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimant's inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The diagnostic criteria, including 
those related to stressors, set forth in The American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) for mental 
disorders have been adopted by the VA.  38 C.F.R. § 4.125.  
According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.

Initially, the Board observes that the veteran has received a 
medical diagnosis of PTSD, attributed to his account of 
military service.  An October 2000 letter from Alan P. 
Collins, M.D., a private physician, reflects his belief that 
the veteran served in combat in Korea and witnessed civilian 
casualties.  The letter indicates that he has known the 
veteran for one year and that the veteran meets all of the 
criteria in DSM-IV for PTSD.  

There is, however, some question as to whether the veteran 
satisfies the criteria for a diagnosis of PTSD.  Private 
treatment records from April to May 1969 reflect diagnoses 
including dyssocial behavior and paranoid personality, a 
September 1984 VA fee-basis examination reflects a diagnosis 
of generalized anxiety disorder, and October 1988 and April 
1993 VA psychiatric evaluations reflect diagnoses including 
personality disorder.  April and May 1999 VA treatment 
records reflect questionable or possible PTSD and indicate 
that there is little evidence to support a PTSD diagnosis.  

The Board finds that the evidence is insufficient to support 
a finding that the veteran meets the criteria for a diagnosis 
of PTSD.  Moreover, even if the Board were to assume that the 
veteran did meet the diagnostic criteria for PTSD, the Board 
would be unable to accept the diagnosis as based upon a 
confirmed stressor because the preponderance of the evidence 
is against a finding that the veteran engaged in combat with 
the enemy during active service, and the record does not 
otherwise contain independent evidence which contains his 
account of inservice stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet.App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993), and Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 553 
(1998).  The Court has held that:  

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet.App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  Before this provision applies, the Board must make a 
specific finding that the appellant was engaged in combat 
with the enemy.  See Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"compound area" or "combat zone" does not mean that he 
himself engaged in combat with the enemy.  Id.  Moreover, a 
general statement in the appellant's service personnel 
records that he participated in a particular operation or 
campaign would not, in itself, establish that he engaged in 
combat with the enemy because the terms "operation" and 
"campaign" encompass both combat and noncombat activities.  
Id.  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  

The veteran asserts that he did engage in combat with the 
enemy.  A review of the record reflects that he has made 
different statements over the years.  A March 1955 service 
medical record reflects that the veteran reported that he was 
shot down in enemy territory in October 1952.  Records 
relating to a period of private hospitalization in April and 
May 1969 reflect that the veteran reported that he had been 
in the Armed Forces and reached the rank of Captain in a 
special force which was a show corps of nine Indians where he 
was a paratrooper.  The report of a December 1981 VA 
examination reflects that the veteran reported that he was a 
flight engineer and shot down four times over Korea.  The 
report of a September 1984 VA fee-basis examination reflects 
that the veteran reported that he had nervous trouble in 1951 
shortly after his aircraft was shot down.  

October 1988 statements of the veteran reflect that he 
reported that he was wounded and near destroyed on numerous 
occasions in Korea, and that he was awarded the Medal of 
Honor in 1953 in Korea or the Mekong Delta.  

The reports of October 1988 and April 1993 VA psychiatric 
examinations reflect that the veteran reported that he was a 
ranger in Korea from 1950 to 1954 when he would go into 
villages and kill and decapitate people.  He also reported 
that he had received treatment in Japan for a gunshot wound 
and Napalm, and that he had been awarded the Congressional 
Medal of Honor and a Purple Heart.  He indicated that he no 
longer had these mementoes.  He further reported that he had 
been an 11th Airborne Ranger with the 187th Regimental Combat 
Team, and that he had been a commander of an Indian company.  

During a November 2001 video conference hearing before a 
member of the Board, the veteran testified, at pages 6 and 7, 
that in the fall of 1953 he received a battlefield 
commission, was dropped into the Chosin Reservoir, and won 
the Congressional Medal of Honor.  He then testified that 
this occurred in the fall of 1952 or the spring of 1953.  He 
also indicated that he was with the 187th Regimental Combat 
Team.  

In statements, submitted in November and December 2000, the 
veteran indicated that on June 16, 1950, he landed at Inchon 
Harbor by way of Pork Chop Hill.  He indicated that in 
September and October of 1950 he was in "Pyongyang."

Although the veteran's service personnel and medical records 
were apparently damaged in a fire at the National Personnel 
Records Center in 1973, the records provided appear to be 
fairly complete.  These records reflect that the veteran was 
at Shepard Air Force Base in Texas from June 1950 to 
February 1951, apparently following his basic training, where 
he was trained as an air frame and engine mechanic and 
aircraft engine mechanic on the B-29 aircraft.  A service 
medical record reflects that the veteran wrecked a motorcycle 
and broke his arm in Roswell, New Mexico, in August 1951, and 
service medical records reflect that the veteran was treated 
in Japan in February and March 1952.  The veteran's service 
personnel records reflect that he remained in the Continental 
United States until December 26, 1951.  The report of the 
veteran's separation from service reflects that he received 
the Korean Service Medal, United Nations Service Medal, 
National Defense Service Medal, and Aircrew Badge.  This 
record indicates that the veteran's most significant duty 
assignment was with the 483rd Air Police Squadron while 
overseas.  

Service records also reflect that the veteran was the subject 
of a special courts-martial based on his conduct on July 2, 
1953, while at an air base in Japan.  The court-martial 
sentence included sentence to confinement for six months.  In 
October 1953 the confinement, to the extent that it remained 
unexecuted, was suspended, effective November 1, 1953.  The 
veteran was then discharged for the convenience of the 
Government in January 1954.  

Service medical and personnel records are silent for any 
complaint, finding, or treatment with respect to wounds 
incurred in combat or for any awards relating to combat 
service, including a Purple Heart or Congressional Medal of 
Honor.  Further, service records do not indicate that the 
veteran was ever a commissioned officer, with the July 1953 
special courts-martial referring to the veteran as a basic 
airman, his report of separation from service referring to 
his grade as Airman Basic from May 1953, and his personnel 
records indicating that his highest rank attained was Airman 
2nd Class.  

The Board will accord greater weight to the official records 
than to the veteran's reports because those records were 
created more contemporaneous with the events than the 
veteran's best efforts to recollect events.  Although he 
indicates that he was at Inchon on June 16, 1950, a 
preponderance of the evidence supports the conclusion that he 
remained in the United States through almost all of December 
1951, and was at Shepard Air Force Base, Texas, from June 
1950, to February 1951.  His report of separation from 
service reflects that he passed the GED on June 19, 1950.  
Further, since all of the official records do not indicate 
any citations or recognition for combat, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran personally engaged in combat with the enemy, 
and the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do 
not apply.  There must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).

The veteran's reported stressors have been set forth above.  
A February 2003 letter to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) attempted to 
request verification of the veteran's reported stressors.  A 
March 2005 letter from USASCRUR indicates that the 
information provided was insufficient to conduct meaningful 
research.  

There is no credible supporting evidence of record which 
corroborates any of the veteran's reported stressors.  
Rather, there is evidence of record which indicates that it 
would have been impossible for the reported stressor to have 
occurred.  For example, it would have been impossible for the 
veteran to have been at Inchon in June 1950.  Further, the 
evidence of record indicates that the veteran was never 
appointed as a captain commanding any unit.  Rather, the 
evidence indicates, during the 1953 time frame, that the 
veteran was courts-martialed as an airman basic and confined 
until November 1, 1953, after which he was discharged in 
January 1954. 

The veteran has been offered the opportunity to submit 
evidence corroborating his asserted stressors, but has not 
done so.  On the basis of the above analysis a preponderance 
of the evidence is against a finding that the veteran engaged 
in combat with the enemy while on active duty, and a 
preponderance of the evidence is against a finding that there 
is any independent verification of his reported inservice 
stressors.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for PTSD, and it must be denied.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159(b)(c).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the claim 
was originally adjudicated in September 1999, prior to the 
enactment of the VCAA.  The Court acknowledged in Pelegrini, 
at 120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via a July 2004 
letter, as well as a December 2003 supplemental statement of 
the case, which provided the veteran with VCAA implementing 
regulations.  His claim was reconsidered under the VCAA by RO 
decision in June 2005.  

The Pelegrini court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that he had that was relevant to his claim.  He was 
requested to provide information to assist in the development 
with respect to his claim.  He was also advised of what 
information and evidence VA would seek to provide and what he 
was expected to provide.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the four content requirements of the VCAA notice have 
been fully satisfied, any error in not providing a notice 
prior to the initial adjudication is harmless error.

With respect to the VA's duty to assist, service medical 
records, private treatment records, VA treatment records, 
service personnel records, and VA examinations have all been 
obtained.  The veteran has been afforded a personal hearing 
in November 2001.  That hearing was afforded before a 
Veterans Law Judge other than the undersigned.  The veteran 
was offered an opportunity, by official letter dated in 
November 2005, to have an additional hearing before another 
Veterans Law Judge.  The veteran indicated, in December 2005, 
that he did not want an additional hearing.  The Board is not 
aware of a basis for speculating that any other relevant 
records exist that have not been obtained.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


